TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00240-CV



                                         A. M., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 312,563-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant A. M. filed her notice of appeal on April 26, 2022. The appellate

record was complete on May 13, 2022, making appellant’s brief due on June 2, 2022. On

June 2, 2022, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Yolanda Cortes Mares to file

appellant’s brief no later than June 22, 2022. If the brief is not filed by that date, counsel may be

required to show cause why she should not be held in contempt of court.

               It is ordered on June 9. 2022.



Before Justices Goodwin, Baker, and Triana